 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   JENNIFER A. SALAZAR,                                      Case No. 2:19-cv-01369-APG-EJY
 5                   Plaintiff,
                                                                            ORDER
 6           v.
 7   EQUIFAX INFORMATION SERVICES, LLC,
 8                   Defendants.
 9

10          Presently before the Court is Defendant Equifax Information Services LLC’s (“Equifax”)
11   Stipulation of Extension of Time to File Answer (ECF No. 4). On September 6, 2019, Plaintiff
12   Jennifer A. Salazar filed a Notice of Settlement (ECF No. 5) with this Court. The parties anticipate
13   filing a Stipulation for Dismissal of Plaintiff’s claims against Equifax, with prejudice, within 60
14   days. Plaintiff requests that all pending dates and filing requirements as to Equifax be vacated and
15   that the Court set a deadline sixty (60) days from present for filing a Dismissal as to Equifax.
16          Accordingly,
17          IT IS HEREBY ORDERED that Defendant’s Stipulation of Extension of Time to File
18   Answer (ECF No. 4) is DENIED as moot.
19          IT IS FURTHER ORDERED that all pending dates and filing requirements as to Defendant
20   are vacated. Plaintiff shall have sixty (60) days from the filing of this Order to file a Stipulation of
21   Dismissal, with prejudice, of Plaintiff’s claims against Equifax.
22

23          DATED THIS 9th day of September, 2019.
24

25

26
                                                    ELAYNA J. YOUCHAH
27                                                  UNITED STATES MAGISTRATE JUDGE
28
                                                       1
